Exhibit 10.2


Execution Version


REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT dated September 22, 2020 (the “Agreement”) is
entered into by and among Oppenheimer Holdings Inc, a Delaware corporation (the
“Company”), E.A. Viner International Co., a Delaware corporation (“Viner”),
Viner Finance Inc., a Delaware Corporation (“Viner Finance” and together with
Viner, the “Guarantors”) and Oppenheimer & Co. Inc. (the “Initial Purchaser”).
The Company, the Guarantors and the Initial Purchaser are parties to the
Purchase Agreement dated September 17, 2020 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchaser of $125,000,000
aggregate principal amount of the Company’s 5.50% Senior Secured Notes due 2025
(the “Notes”). The Notes are to be guaranteed on a senior secured basis by the
Guarantors (the “Guarantees” and together with the Notes, the “Securities”). As
an inducement to the Initial Purchaser to enter into the Purchase Agreement,
each of the Company and the Guarantors has agreed to provide to the Initial
Purchaser and their direct and indirect transferees the registration rights set
forth in this Agreement. The execution and delivery of this Agreement is a
condition to the closing under the Purchase Agreement.
In consideration of the foregoing, the parties hereto agree as follows:
1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.
“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.
“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.
“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.


1



--------------------------------------------------------------------------------




“Exchange Securities” shall mean senior secured notes issued by the Company (the
“Exchange Notes”) and guaranteed by the Guarantors under the Indenture
containing terms identical to the Securities (except that the Exchange
Securities will not be subject to restrictions on transfer or to any increase in
annual interest rate for failure to comply with this Agreement) and to be
offered to Holders of Securities in exchange for Securities pursuant to the
Exchange Offer.
“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or any
Guarantor or used or referred to by the Company or any Guarantor in connection
with the sale of the Securities or the Exchange Securities.
“Guarantor” shall have the meaning set forth in the preamble and shall also
include the successors to Viner or Viner Finance and any other subsidiary of the
Company that guarantees the Notes or any Exchange Notes.
“Holders” shall mean the Initial Purchaser, for so long as it owns any
Registrable Securities, and each of its successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.
“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.
“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.
“Indenture” shall mean the Indenture relating to the Securities, dated as of
September 22, 2020, among the Company, the Guarantors from time to time party
thereto and The Bank of New York Mellon Trust Company, N.A., as trustee, and as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.
“Initial Purchaser” shall have the meaning set forth in the preamble.
“Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.
“Issue Date” shall mean September 22, 2020.
“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.
“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Notes under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Notes and the


2



--------------------------------------------------------------------------------




Registrable Securities to which this Agreement relates shall be treated together
as one class for purposes of determining whether the consent or approval of
Holders of a specified percentage of Registrable Securities has been obtained.
“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.
“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, including post-effective
amendments, and in each case including any document incorporated by reference
therein.
“Purchase Agreement” shall have the meaning set forth in the preamble.
“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) when such Securities have been sold to the public pursuant to
Rule 144, (iii) the date that is two years from the Issue Date or (iv) when such
Securities cease to be outstanding.
“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or Financial Industry
Regulatory Authority, Inc. registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable and documented fees and disbursements of not more
than one counsel for the Underwriters or Holders (whose counsel shall be
selected by the Holders of a majority in aggregate principal amount of
Registrable Securities to be registered in the applicable Registration
Statement) in connection with blue sky qualification of any Exchange Securities
or Registrable Securities), (iii) all expenses of any Persons in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements or other
similar agreements and any other documents relating to the performance of and
compliance with this Agreement, (iv) all rating agency fees, (v) all fees and
disbursements relating to the qualification of the Indenture under applicable
securities laws, (vi) the fees and disbursements of the Trustee and its counsel,
(vii) the fees and disbursements of counsel for the Company and the Guarantors
and, in the case of a Shelf Registration Statement, the reasonable and
documented fees and disbursements of one counsel for the Holders (which counsel
shall be selected by the Majority Holders and which


3



--------------------------------------------------------------------------------




counsel may also be counsel for the Initial Purchaser) and (viii) the fees and
disbursements of the independent public accountants of the Company and the
Guarantors including the expenses of any special audits or “comfort” letters
required by or incident to the performance of and compliance with this
Agreement, including as provided in Section 3(a)(xv), but excluding fees and
expenses of counsel to the Underwriters (other than fees and expenses set forth
in clause (ii) above) or the Holders and underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of Registrable Securities by a Holder.
“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.
“Representatives” shall have the meaning set forth in the preamble.
“SEC” shall mean the United States Securities and Exchange Commission.
“Securities” shall have the meaning set forth in the preamble.
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.
“Shelf Additional Interest Date” shall have the meaning set forth in Section
2(d) hereof.
“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.
“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority of the Holders
whose Registrable Securities are to be covered by such Shelf Registration
Statement) on an appropriate form under Rule 415 under the Securities Act, or
any similar rule that may be adopted by the SEC, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein or deemed a part
thereof, all exhibits thereto and any document incorporated by reference
therein.
“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.
“Staff” shall mean the staff of the SEC.
“Target Registration Date” shall have the meaning set forth in Section 2(d)
hereof.


4



--------------------------------------------------------------------------------




“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.
“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
“Underwriter” shall have the meaning set forth in Section 3(e) hereof.
“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.
“Viner” shall have the meaning set forth in the preamble and shall also include
Viner’s successors.
“Viner Finance” shall have the meaning set forth in the preamble and shall also
include Viner Finance’s successors.
2. Registration Under the Securities Act.
(a) To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Company and the Guarantors shall (i) file or
cause to be filed an Exchange Offer Registration Statement covering an offer to
the Holders to exchange all the Registrable Securities for Exchange Securities,
(ii) use their commercially reasonable efforts to cause such Exchange Offer
Registration Statement to be declared effective by the SEC under the Securities
Act, (iii) keep the Exchange Offer Registration Statement effective until the
closing of the Exchange Offer and (iv) use their commercially reasonable efforts
to consummate the Exchange Offer not later than 360 calendar days after the
Issue Date. The Company and the Guarantors shall cause the Exchange Offer
Registration Statement to be effective continuously and shall keep the Exchange
Offer open for a period of not less than the minimum period required under
applicable federal and state securities laws to consummate the Exchange Offer;
provided, however, that in no event shall such period be less than 20 Business
Days after the date notice of the Exchange Offer is mailed to the Holders.
The Company and the Guarantors shall commence the Exchange Offer by mailing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law, substantially the following:
(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;
(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (the “Exchange Dates”);
(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;


5



--------------------------------------------------------------------------------




(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address and in the manner specified in the notice, or (B)
effect such exchange otherwise in compliance with the applicable procedures of
the depositary for such Registrable Security, in each case prior to the close of
business on the last Exchange Date; and
(v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by (A) sending to the
institution and at the address specified in the notice, a telegram, telex,
facsimile transmission or letter setting forth the name of such Holder, the
principal amount of Registrable Securities delivered for exchange and a
statement that such Holder is withdrawing its election to have such Securities
exchanged or (B) effecting such withdrawal in compliance with the applicable
procedures of the depositary for the Registrable Securities.
As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (i) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(ii) it has no arrangement or understanding with any Person to participate in
the distribution (within the meaning of the Securities Act) of the Exchange
Securities, (iii) it is not an “affiliate” (within the meaning of Rule 405
promulgated under the Securities Act) of the Company or any Guarantor, (iv) if
such holder is not a broker-dealer, that it is not engaged in, and does not
intend to engage in, the distribution of Exchange Securities, and (v) if such
Holder is a broker-dealer or a Participating Broker-Dealer that will receive
Exchange Securities for its own account in exchange for Registrable Securities
that were acquired as a result of market-making or other trading activities,
then such Holder will deliver a Prospectus (or, to the extent permitted by law,
make available a Prospectus to purchasers) in connection with any resale of such
Exchange Securities.
As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:
(i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and
(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities validly tendered by such Holder and
accepted for exchange pursuant to the Exchange Offer.
The Company and the Guarantors shall use their commercially reasonable efforts
to consummate the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.


6



--------------------------------------------------------------------------------




(b) In the event that (i) the Company determines that the Exchange Offer
Registration provided for in Section 2(a) above is not available or may not be
completed as soon as reasonably practicable after the last Exchange Date because
it would violate any applicable law or applicable interpretations of the Staff
or (ii) upon receipt of a written request (a “Shelf Request”) from the Initial
Purchaser representing that it holds Registrable Securities that are or were
ineligible to be exchanged in the Exchange Offer, the Company and the Guarantors
shall use their reasonable best efforts to cause to be filed as soon as
practicable after such determination date or Shelf Request, as the case may be,
a Shelf Registration Statement providing for the sale of all the Registrable
Securities by the Holders thereof and to have such Shelf Registration Statement
become effective.
In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (ii) of the preceding sentence, the
Company and the Guarantors shall use their reasonable best efforts to file and
have become effective both an Exchange Offer Registration Statement pursuant to
Section 2(a) with respect to all Registrable Securities and a Shelf Registration
Statement (which may be a combined Registration Statement with the Exchange
Offer Registration Statement) with respect to offers and sales of Registrable
Securities held by the Initial Purchaser after completion of the Exchange Offer.
The Company and the Guarantors agree to use their reasonable best efforts to
keep the Shelf Registration Statement continuously effective until the second
anniversary of the Issue Date or such shorter period that will terminate when
all the Registrable Securities covered by the Shelf Registration Statement have
been sold pursuant to the Shelf Registration Statement (the “Shelf Effectiveness
Period”). The Company and the Guarantors further agree to supplement or amend
the Shelf Registration Statement and the related Prospectus if required by the
rules, regulations or instructions applicable to the registration form used by
the Company and the Guarantors for such Shelf Registration Statement or by the
Securities Act or by any other rules and regulations thereunder or if reasonably
requested by a Holder of Registrable Securities with respect to information
relating to such Holder, and to use their reasonable best efforts to cause any
such amendment to become effective, if required, and such Shelf Registration
Statement and Prospectus to become usable as soon as thereafter practicable.
Upon the written request of Holders of Registrable Securities, the Company and
the Guarantors agree to furnish to such Holders copies of any such supplement or
amendment promptly after its being used or filed with the SEC.
(c) The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.
(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become


7



--------------------------------------------------------------------------------




effective unless it has been declared effective by the SEC or is automatically
effective upon filing with the SEC as provided by Rule 462 under the Securities
Act.
In the event that either the Exchange Offer is not consummated or the Shelf
Registration Statement, if required pursuant to Section 2(b)(i) hereof, has not
become effective on or prior to the 360th day after the Issue Date (the “Target
Registration Date”), the interest rate on the Registrable Securities will be
increased by (i) 0.25% per annum for the first 90-day period immediately
following the Target Registration Date and (ii) 0.50% per annum thereafter, in
each case until and ending on such date as the Exchange Offer is consummated or
the Shelf Registration Statement, if required hereby, becomes effective.
Following the consummation of the Exchange Offer or upon the effectiveness of
such Shelf Registration Statement, as the case may be, with respect to any
particular Registrable Securities, the interest rate borne by the relevant
Registrable Securities will be reduced to the original interest rate borne by
such Registrable Securities; provided, however, that, if after any such
reduction in interest rate, a different event occurs that would give rise to
such an increase, the interest rate borne by the relevant Registrable Securities
shall again be increased pursuant to the foregoing provisions.
In the event that the Company receives a Shelf Request pursuant to Section
2(b)(ii), and the Shelf Registration Statement required to be filed thereby has
not become effective by the later of (x) the Target Registration Date and (y) 90
days after delivery of such Shelf Request (such later date, the “Shelf
Additional Interest Date”), then the interest rate on the Registrable Securities
will be increased by (i) 0.25% per annum for the first 90-day period payable
commencing from one day after the Shelf Additional Interest Date and (ii) 0.50%
per annum thereafter, in each case until and ending on such date as the Shelf
Registration Statement becomes effective.
If the Shelf Registration Statement, if required hereby, has become effective
and thereafter either ceases to be effective or the Prospectus contained therein
ceases to be usable, in each case whether or not permitted by this Agreement, at
any time during the Shelf Effectiveness Period, and such failure to remain
effective or usable exists for more than 60 days, then the interest rate on the
Registrable Securities will be increased by (i) 0.25% per annum for the first
90-day period commencing on the 61st day after such Shelf Registration Statement
ceases to be effective or the Prospectus ceases to be useable and (ii) 0.50% per
annum thereafter, in each case until and ending on such date that the Shelf
Registration Statement has again become effective or the Prospectus again
becomes usable.
(e) Without limiting the remedies available to the Initial Purchaser and the
Holders, the Company and the Guarantors acknowledge that any failure by the
Company or any Guarantor to comply with their obligations under Sections 2(a)
and 2(b) hereof may result in material irreparable injury to the Initial
Purchaser or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchaser or any Holder may obtain
such relief as may be required to specifically enforce the Company’s and the
Guarantors’ obligations under Sections 2(a) and 2(b) hereof.


8



--------------------------------------------------------------------------------




(f) Each of the Company and the Guarantors represents, warrants and covenants
that it (including its agents and representatives) will not prepare, make, use,
authorize, approve or refer to any Free Writing Prospectus.
3. Registration Procedures.
(a) In connection with their obligations pursuant to Sections 2(a) and 2(b)
hereof, the Company and the Guarantors shall as soon as practicable (unless
otherwise stated below):
(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (x) shall be selected by the Company,
(y) shall, in the case of a Shelf Registration, be available for the sale of the
Registrable Securities by the Holders thereof and (z) shall comply as to form in
all material respects with the requirements of the applicable form and include
or incorporate by reference all financial statements required by the SEC to be
filed therewith or incorporated by reference therein; and use their commercially
reasonable efforts (or reasonable best efforts, in the case of a Shelf
Registration as provided in Section 2) to cause such Registration Statement to
become effective and remain effective for the applicable period in accordance
with Section 2 hereof;
(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;
(iii) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, to counsel for the Initial Purchaser, to counsel for such Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus or preliminary
prospectus, and any amendment or supplement thereto, as such Holder, counsel or
Underwriter may reasonably request in writing in order to facilitate the sale or
other disposition of the Registrable Securities thereunder; and the Company and
the Guarantors consent to the use of such Prospectus, preliminary prospectus and
any amendment or supplement thereto in accordance with applicable law by each of
the Holders of Registrable Securities and any such Underwriters in connection
with the offering and sale of the Registrable Securities covered by and in the
manner described in such Prospectus, preliminary prospectus or any amendment or
supplement thereto in accordance with applicable law;
(iv) use their commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement becomes effective; cooperate with such Holders
in connection with any filings required to be made with the Financial Industry
Regulatory Authority, Inc.; and do any and all other acts and things that may be
reasonably


9



--------------------------------------------------------------------------------




necessary or advisable to enable each Holder to consummate the disposition in
each such jurisdiction of the Registrable Securities owned by such Holder;
provided that neither the Company nor any Guarantor shall be required to (1)
qualify as a foreign corporation or other entity or as a dealer in securities in
any such jurisdiction where it would not otherwise be required to so qualify,
(2) file any general consent to service of process in any such jurisdiction or
(3) subject itself to taxation in any such jurisdiction if it is not so subject;
(v) notify counsel for the Initial Purchaser and, in the case of a Shelf
Registration, notify each Holder of Registrable Securities and counsel for such
Holders promptly and, if requested by any such Holder or counsel, confirm such
advice in writing (1) when a Registration Statement has become effective, when
any post-effective amendment thereto has been filed and becomes effective and
when any amendment or supplement to the Prospectus has been filed, (2) of any
request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement or Prospectus or for additional
information after the Registration Statement has become effective, (3) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, including the receipt by the Company of any
notice of objection of the SEC to the use of a Shelf Registration Statement or
any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act, (4) if, between the applicable effective date of a Shelf
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Company or any
Guarantor contained in any underwriting agreement, securities sales agreement or
other similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if the
Company or any Guarantor receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (5) of the
happening of any event during the period a Registration Statement is effective
that makes any statement made in such Registration Statement or the related
Prospectus untrue in any material respect or that requires the making of any
changes in such Registration Statement or Prospectus in order to make the
statements therein not misleading and (6) of any determination by the Company
that a post-effective amendment to a Registration Statement or any amendment or
supplement to the Prospectus would be appropriate;
(vi) use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or, in the case of a
Shelf Registration, the resolution of any objection of the SEC pursuant to Rule
401(g)(2), including by filing an amendment to such Shelf Registration Statement
on the proper form, at the earliest practicable date and provide prompt notice
to each Holder of the withdrawal of any such order or such resolution;
(vii) in the case of a Shelf Registration, upon the written request of Holders
of Registrable Securities, furnish to such Holders, without charge, at least one
conformed copy of each Registration Statement and any post-effective amendment
thereto (without any documents incorporated therein by reference or exhibits
thereto, unless requested);


10



--------------------------------------------------------------------------------




(viii) in the case of a Shelf Registration, unless any Registrable Securities
shall be in book-entry only form, cooperate with the Holders of Registrable
Securities to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Holders may reasonably request at least two Business Days
prior to the closing of any sale of Registrable Securities;
(ix) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(v)(5) hereof, use their reasonable best efforts to
prepare and file with the SEC a supplement or post-effective amendment to such
Shelf Registration Statement or the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered (or, to the extent permitted by law, made available) to
purchasers of the Registrable Securities, such Prospectus will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and the Company shall notify the Holders of
Registrable Securities to suspend use of the Prospectus as promptly as
practicable after the occurrence of such an event, and such Holders hereby agree
to suspend use of the Prospectus until the Company and the Guarantors have
amended or supplemented the Prospectus to correct such misstatement or omission;
(x) prior to the filing of any Registration Statement, any Prospectus, any
amendment to a Registration Statement or amendment or supplement to a Prospectus
(other than any document that is to be incorporated by reference into a
Registration Statement or a Prospectus after initial filing of a Registration
Statement and does not name the Initial Purchaser or the Holders of Registrable
Securities in their capacity as such), (i) provide copies of such document to
the Initial Purchaser and its counsel (if the Initial Purchaser holds any
Registrable Securities and, in the case of a Shelf Registration Statement, to
the Holders of Registrable Securities and their counsel), and (ii) make such
representatives of the Company and the Guarantors as shall be reasonably
requested by the Initial Purchaser and its counsel (if the Initial Purchaser
holds any Registrable Securities and, in the case of a Shelf Registration
Statement, to the Holders of Registrable Securities and their counsel) available
for discussion of such documents, which documents will be subject to review and
reasonable comment of the Initial Purchaser and its counsel (if the Initial
Purchaser holds any Registrable Securities and, in the case of a Shelf
Registration Statement, to the Holders of Registrable Securities and their
counsel) in connection with such sale, if any, for a period of five (5) Business
Days; and neither the Company nor any Guarantor shall, at any time after initial
filing of a Registration Statement, use or file any Prospectus, any amendment of
or supplement to a Registration Statement or a Prospectus (other than any
document that is to be incorporated by reference into a Registration Statement
or a Prospectus and does not name the Initial Purchaser or the Holders of
Registrable Securities in their capacity as such), of which the Initial
Purchaser and its counsel (if the Initial Purchaser holds any Registrable
Securities and, in the case of a Shelf Registration Statement, the Holders of
Registrable Securities and their counsel) shall not have previously been advised
and furnished a copy or to which the Initial Purchaser or its counsel (and, in
the case of a Shelf Registration Statement, the Holders of Registrable
Securities or their counsel) shall reasonably


11



--------------------------------------------------------------------------------




object in writing within five (5) Business Days after receipt thereof (such
objection to be deemed timely made upon confirmation of telecopy transmission
within such period); provided that the immediately foregoing sentence shall not
prohibit the Company or any Guarantor from making any filing that is, in the
opinion of counsel to the Company, necessary to comply with applicable law;
(xi) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;
(xii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;
(xiii) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Registrable Securities (an “Inspector”),
any Underwriter participating in any disposition pursuant to such Shelf
Registration Statement, any attorneys and accountants designated by a majority
of the Holders of Registrable Securities to be included in such Shelf
Registration and any attorneys and accountants designated by such Underwriter,
at reasonable times and in a reasonable manner, all pertinent financial and
other records, pertinent documents and properties of the Company and its
subsidiaries, and cause the respective officers, directors and employees of the
Company and the Guarantors to supply all information reasonably requested by any
such Inspector, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement; provided that if any such information is identified by
the Company or any Guarantor as being confidential or proprietary, each Person
shall be entitled to receive such information only after entering into a
non-disclosure agreement in a form acceptable to the Company;
(xiv) if reasonably requested by any Holder of Registrable Securities covered by
a Shelf Registration Statement, promptly include in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and make all required filings
of such Prospectus supplement or such post-effective amendment promptly after
the Company has received notification of the matters to be so included in such
filing, and in any event within 30 days of the receipt of such notification by
the Company;
(xv) in the case of a Shelf Registration, enter into such customary agreements
and take all such other reasonable actions in connection therewith (including
those reasonably requested by the Holders of a majority in principal amount of
the Registrable Securities covered by the Shelf Registration Statement) in order
to expedite or facilitate the disposition of such Registrable Securities
including, but not limited to, an Underwritten Offering and in such connection,
(1) to the extent possible, make such representations and warranties to the
Holders


12



--------------------------------------------------------------------------------




and any Underwriters of such Registrable Securities with respect to the business
of the Company and its subsidiaries and the Registration Statement, Prospectus
and documents incorporated by reference or deemed incorporated by reference, if
any, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings and confirm the same if and
when requested, (2) use commercially reasonable efforts to obtain opinions of
counsel to the Company and the Guarantors (which counsel and opinions, in form,
scope and substance, shall be reasonably satisfactory to the Holders and such
Underwriters and their respective counsel), addressed to each selling Holder and
Underwriter of Registrable Securities, covering the matters customarily covered
in opinions requested in underwritten offerings, (3) use commercially reasonable
efforts to obtain “comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other certified public
accountant of any direct or indirect subsidiary of the Company, or of any
business acquired by the Company or the Guarantors for which financial
statements and financial data are or are required to be included or incorporated
by reference in the Registration Statement) addressed to each selling Holder (to
the extent permitted by applicable professional standards) and Underwriter of
Registrable Securities, such letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
underwritten offerings, including but not limited to financial information
contained in any preliminary prospectus or Prospectus and (4) deliver such
documents and certificates as may be reasonably requested by the Holders of a
majority in principal amount of the Registrable Securities being sold or the
Underwriters, and which are customarily delivered in underwritten offerings, to
evidence the continued validity of the representations and warranties of the
Company and the Guarantors made pursuant to clause (1) above and to evidence
compliance with any customary conditions contained in an underwriting agreement;
and
(xvi) so long as any Registrable Securities remain outstanding, cause any
successor to either Guarantor to execute a counterpart to this Agreement in the
form attached hereto as Annex A and to deliver such counterpart to the Initial
Purchaser no later than five Business Days following the execution thereof.
(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Company and the Guarantors may from time to time
reasonably request in writing.
(c) In the case of a Shelf Registration Statement, each Holder of Registrable
Securities covered in such Shelf Registration Statement agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(a)(v)(3) or 3(a)(v)(5) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to the Shelf
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(a)(ix) hereof and,
if so directed by the Company, such Holder will deliver to the Company all
copies in its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities that is
current at the time of receipt of such notice.


13



--------------------------------------------------------------------------------




(d) If the Company shall give any notice to suspend the disposition of
Registrable Securities pursuant to a Shelf Registration Statement, the Company
and the Guarantors shall extend the period during which such Shelf Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days equal to the number of days in the period from and including the date of
the giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus necessary to resume such dispositions. The Company and the Guarantors
may give any such notice only twice during any 365-day period and any such
suspensions shall not exceed 60 days in any 365-day period and there shall not
be more than two suspensions in effect during any 365-day period.
(e) The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment bank or
investment banks and manager or managers (each an “Underwriter”) that will
administer the offering will be selected by the Holders of a majority in
principal amount of the Registrable Securities included in such offering,
subject to the Company’s consent, not to be unreasonably withheld. Such Holders
shall be responsible for all underwriting commissions and discounts in
connection therewith. No Holder of Registrable Securities may participate in any
Underwritten Offering unless such Holder (i) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements, provided that the Holders are given 15 Business Days
notice of such requests.
4. Participation of Broker-Dealers in Exchange Offer.
(a) The Staff has taken the position that any broker-dealer that receives
Exchange Securities for its own account in the Exchange Offer in exchange for
Securities that were acquired by such broker-dealer as a result of market-making
or other trading activities (a “Participating Broker-Dealer”) may be deemed to
be an “underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.
The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.
(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to use their reasonable best
efforts to amend


14



--------------------------------------------------------------------------------




or supplement the Prospectus contained in the Exchange Offer Registration
Statement for a period of up to 180 days after the last Exchange Date (as such
period may be extended pursuant to Section 3(d) of this Agreement (in the case
of a Shelf Registration Statement that is combined with an Exchange Offer
Registration Statement)), if requested by the Initial Purchaser or by one or
more Participating Broker-Dealers) in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above. The
Company and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus (or, to the extent permitted by law,
make available) during such period in connection with the resales contemplated
by this Section 4. The Participating Broker-Dealers shall not be authorized by
the Company to deliver and shall not deliver such Prospectus after such period
in connection with the resales contemplated by this Section 4(b).
(c) The Initial Purchaser shall have no liability to the Company, any Guarantor
or any Holder with respect to any request that it may make pursuant to Section
4(b) above.
5. Indemnification and Contribution.
(a) The Company and the Guarantors, jointly and severally, agree to indemnify
and hold harmless the Initial Purchaser and each Holder, their respective
affiliates, directors and officers and each Person, if any, who controls the
Initial Purchaser or any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are reasonably
incurred, promptly following receipt of a written request therefor), joint or
several, that arise out of, or are based upon, (1) any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, or (2) any untrue statement or alleged untrue statement
of a material fact contained in any Prospectus, any Free Writing Prospectus used
in violation of this Agreement or any “issuer information” (“Issuer
Information”) filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or any omission or alleged omission to state therein a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information furnished
to the Company in writing through the Representatives or any selling Holder,
respectively, expressly for use therein. In connection with any Underwritten
Offering permitted by Section 3, the Company and the Guarantors, jointly and
severally, will also indemnify the Underwriters, if any, selling brokers,
dealers and similar securities industry professionals participating in the
distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus, any Free Writing Prospectus or any Issuer Information.


15



--------------------------------------------------------------------------------




(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchaser and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signs the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, the Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information furnished to the Company in writing
by such Holder expressly for use in any Registration Statement and any
Prospectus.
(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 5
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 5. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 5 that the Indemnifying
Person may designate in such proceeding and shall pay the fees and expenses of
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding, as incurred. In any such proceeding, any Indemnified Person
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for the Initial Purchaser, its affiliates, directors and
officers and any control Persons of the Initial Purchaser shall be designated in
writing by the Representatives, (y) for any Holder, its directors and officers
and any control Persons of such Holder shall be designated in writing by the
Majority Holders and (z) in all other cases shall be designated in writing by
the Company. The Indemnifying Person shall not be liable for any settlement of
any proceeding effected without its


16



--------------------------------------------------------------------------------




written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (A) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (B) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
(d) To the extent the indemnification provided for in paragraphs (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Company and the Guarantors on the one hand and the Holders on the other
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
(e) The Company, the Guarantors and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Person in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 5, in no event shall a Holder be required to contribute any amount in
excess of the amount by which the total price at which the Securities or
Exchange Securities sold by such Holder exceeds the amount of any damages that
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person


17



--------------------------------------------------------------------------------




who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several and not joint.
(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.
(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchaser or any Holder or any Person controlling the Initial Purchaser or any
Holder, or by or on behalf of the Company or any Guarantor or the officers or
directors of or any Person controlling the Company or any Guarantor, (iii)
acceptance of any of the Exchange Securities and (iv) any sale of Registrable
Securities pursuant to a Shelf Registration Statement.
6. General.
(a) No Inconsistent Agreements. The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or any Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.
(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Notwithstanding the foregoing, a waiver or consent to
departure from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose Registrable Securities are being
tendered pursuant to the Exchange Offer, and that does not affect directly or
indirectly the rights of other Holders whose Registrable Securities are not
being tendered pursuant to such Exchange Offer, may be given by the Holders of a
majority of the outstanding principal amount of Registrable Securities subject
to such Exchange Offer. Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto.
(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address


18



--------------------------------------------------------------------------------




given by such Holder to the Company by means of a notice given in accordance
with the provisions of this Section 6(c), which address initially is, with
respect to the Initial Purchaser, the address set forth in the Purchase
Agreement; (ii) if to the Company or the Guarantors, initially at the Company’s
address set forth in the Purchase Agreement and thereafter at such other
address, notice of which is given in accordance with the provisions of this
Section 6(c); and (iii) to such other persons at their respective addresses as
provided in the Purchase Agreement and thereafter at such other address, notice
of which is given in accordance with the provisions of this Section 6(c). All
such notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.
(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchaser
(in its capacity as Initial Purchaser) shall have no liability or obligation to
the Company or any Guarantor with respect to any failure by a Holder to comply
with, or any breach by any Holder of, any of the obligations of such Holder
under this Agreement.
(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchaser, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.
(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.
(h) Governing Law. This Agreement, and any claim, controversy or dispute arising
under or related to this Agreement, shall be governed by and construed in
accordance


19



--------------------------------------------------------------------------------




with the laws of the State of New York without regard to conflict of law
principles that would result in the application of any laws other than the laws
of the State of New York.
(i) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company, the Guarantors and the Initial
Purchaser shall endeavor in good faith negotiations to replace the invalid, void
or unenforceable provisions with valid provisions the economic effect of which
becomes as close as possible to that of the invalid, void or unenforceable
provisions.
(j) Rules of Construction. Unless the context otherwise requires:
(i) a term has the meaning assigned to it;
(ii) “or” is not exclusive;
(iii) words in the singular include the plural, and in the plural include the
singular;
(iv) “will” shall be interpreted to express a command;
(v) references to sections of, or rules under, the Securities Act or Exchange
Act shall be deemed to include substitute, replacement or successor sections or
rules adopted by the SEC from time to time; and
(vi) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not any particular Section, clause
or other subdivision.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
OPPENHEIMER HOLDINGS INC.
By:    /s/Albert G. Lowenthal    
Name: Albert G. Lowenthal
Title: Chief Executive Officer and Chairman
E.A. VINER INTERNATIONAL CO.
By:    /s/Albert G. Lowenthal    
Name: Albert G. Lowenthal
Title: Chief Executive Officer and Chairman
VINER FINANCE INC.
By:    /s/Albert G. Lowenthal    
Name: Albert G. Lowenthal
Title: Chief Executive Officer and Chairman





Confirmed and accepted as of the date first above written:
OPPENHEIMER & CO. INC.
By: /s/John Tonelli    
Name: John Tonelli
Title: Head of Debt Capital Markets & Syndication



Annex A
Counterpart to Registration Rights Agreement
The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated as of
September 22, 2020 by and among the Company, a Delaware limited liability
company, E.A. Viner International Co., a Delaware corporation and Viner Finance
Inc., a Delaware corporation and Oppenheimer & Co. Inc.) to be bound by the
terms and provisions of such Registration Rights Agreement.
IN WITNESS WHEREOF, the undersigned has executed this counterpart as of [ ], 20[
].
[NAME]
By:        
Name:
Title:




20

